On Motion for Rehearing.
Mr. Justice Bean
delivered the opinion.
18. The object of this suit was to enjoin the City of Portland from reassessing the property of the plaintiffs for a street improvement previously made in front thereof. The fact that the contractors for the original improvement and the owners of the warrants issued on account thereof were made parties to the suit does not authorize it to be now changed from its original purpose, and converted into a suit by taxpayers of the city to cancel illegal municipal warrants. The decree was in all things affirmed, and there is no reason why the ordinary rule as to costs should not obtain. The petition is denied. Rehearing Denied.